Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 10 and 13 is/are amended.  Currently claims 1-17 are pending in this application and claims 2, 3, 5, 6, 14, 15 are withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 10/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Applications No. 16108637, 16109267, 1622390, 16110303, and 16113493 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 10-13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (20110125137) in view of Maier (20140061517) further in view of Das (20090281494).
Regarding claim 1, Christenson, Fig. 6, discloses a fluid system, the fluid system comprising: a fluid active region comprising at least one fluid-guiding unit 120, wherein the fluid-guiding unit is enabled under control to transport fluid to be discharged out through at least one outlet aperture (outlet or pump); a fluid channel (flow channel from 135 to 140) from in communication with the at least one outlet aperture of the fluid active region, a convergence chamber (flow portion from 120 to 135) in communication with the fluid channel and disposed for allowing the fluid to be accumulated therein.
Christenson discloses single valve 130 in a single fluid channel (flow channel from 135 to 140) and fails to disclose fluid channel having a plurality of branch channels with valve in each channel. Maier (Fig 2) teaches a valve system 20 with fluid channel branching into plurality of branch channels each provided with a valve connected with each other in a serial-and-parallel arrangement for redundancy (Para 37) wherein the fluid is discharged out through the branch channels according to opened/closed states of the valves under control.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson with fluid channel having a plurality of branch channels with valve in each channel  such that valves/branch channels are connected with each other in a serial-
Christenson as modified fails to disclose a sensor in the fluid channel. Das, Fig 13, Para 58, teaches a pressure sensor 345 in the fluid channel downstream of the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pressure sensor in the fluid channel at the valve as taught by Das in order to improve system monitoring.
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
Regarding claims 10 and 11, Christenson as modified, the valve 130 modified into plurality of valves is an active valve, which would inherently be controlled by a controller.
As to claim 12, Christenson as modified fails to disclose a controller and the at least one fluid-guiding unit packaged in a system-in-package manner as an integrated structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the entire system packaged in a system-in-package 
As to claim 13, Christensen discloses a passive valve 135.
As to claim 16, the valves (130 modified to plural valves in view of Maier)  would be located in the plural branch channels connected with each other and disposed in a serial-and-parallel arrangement.
Regarding claim 17, Christenson, Fig. 6, discloses a fluid system, the fluid system comprising: a fluid active region comprising at least one fluid-guiding unit 120, wherein the fluid-guiding unit is enabled under control to transport fluid to be discharged out through at least one outlet aperture (outlet or pump); a fluid channel (flow channel from 135 to 140) from in communication with the at least one outlet aperture of the fluid active region, a convergence chamber (flow portion from 120 to 135) in communication with the fluid channel and disposed for allowing the fluid to be accumulated therein.
Christenson discloses single valve 130 in a single fluid channel (flow channel from 135 to 140) and fails to disclose fluid channel having a plurality of branch channels with valve in each channel. Maier (Fig 2) teaches a valve system 20 with fluid channel branching into plurality of branch channels each provided with a valve connected with each other in a serial-and-parallel arrangement for redundancy (Para 37) wherein the fluid is discharged out through the branch channels according to opened/closed states of the valves under control.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
Christenson as modified fails to disclose a sensor in the fluid channel. Das, Fig 13, Para 58, teaches a pressure sensor 345 in the fluid channel downstream of the valve. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pressure sensor in the fluid channel at the valve as taught by Das in order to improve system monitoring.
Regarding the term “produced by an integrated process”, the patentability of a product does not depend on its method of production If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. (MPEP 2113).
16.	Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (20110125137) in view of Maier (20140061517) and Das (20090281494) further in view of Shelnutt et al (20130333564).
17.	Christenson as modified fails to disclose the plural fluid-guiding units in form of piezoelectric pumps connected with each other in a serial-and-parallel arrangement to 
18.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pumps as piezoelectric driven as taught by Shelnutt as an art-recognized functionally equivalent substitute pumping mechanism yielding predictable results of pressurized fluid transport. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with pumps connected with each other in a serial-and-parallel arrangement to transport the fluid as taught by Shelnutt in order to provide redundancy and wider range of pressure increase selection across pumping device.
19.	Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christenson (20110125137) in view of Maier (20140061517) and Das (20090281494) further in view of Barbera-Guillem (20090202400).
20.	Christenson as modified fails to disclose length and widths of channels preset according to required flow.  Barbera-Guillem (Para 19) teaches selecting dimensions of fluidic channels according to required flow.
21.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Christenson as modified with length and widths of channels chosen according to .
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments that “the convergence chamber 30 is used for accumulating and storing fluid,  …  actively transport fluid … under control, so that the amount of the transported fluid is increased  … By comparing to Christensen, the convergence chamber of the present disclosure can not only accumulate and store fluid continuously, but also actively transport fluid into the fluid channel under control … the structures and functions of the convergence chamber of the present disclosure is totally different” are not persuasive since the claims do not require convergence chamber to actively transport fluid under control. The claims do not recite any specific structure or function of convergence chamber so as to differentiate from Christensen.
Applicant’s arguments that “purpose of "preventing the fluid with over-high pressure to flow into the fluid channel" of the passive valve 135 of Christensen obviously teach away from the purpose of "increasing the amount of the transported fluid in the fluid channel" of the convergence chamber of the present disclosure” are not persuasive since the alleged different purpose is not claimed.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the abovementioned features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments that “Maier and Das, neither do them disclose or teach the features "a convergence chamber in communication with the fluid channel and disposed for allowing the fluid to be accumulated therein" of the present disclosure” are not persuasive since the primary reference disclosed the feature. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753